DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/31/2022 to the Office Action mailed on 01/05/2022 is acknowledged.
Claim Status
Claims 19-38 are pending. 
Claims 1-18 were previously canceled.
Claims 19, 26, and 38 are currently amended.
Claims 19-38 have been examined.
Claims 19-38 are rejected.
Priority
	Priority to 371 PCT/EP2019/055801 filed on 03/08/2019, which claims priority to European patent application publication 18161300.1 filed on 03/12/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings filed on 08/25/2020 are accepted. 
Withdrawn and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Response to Applicant’s Arguments
The rejection of claims 19-22, 31, 32, 33, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang et al. (Intermolecular interactions between natural polysaccharides and silk fibroin protein, Published 12/27/2012).
The claims are directed to a connjugate comprising one or more fibroin moieties and one or more polysaccharide moieties; wherein the moieties are covalently conjugated to with another and not an interconnecting linker structure via a reaction of one or more aldehyde groups of the latter moieties and epsilon amino group of a lysyl residue of the former moeities. 
Shang et al. teach a modified cotton fiber having silk fibroin covalently bonded thereto; wherein the covalent bonding is through an aldehyde group on the cotton fiber and free amino acid groups on the silk fibroin, resulting in improved physical and mechanical properties of the cotton fibers (Section 4.3.1).  Shang et al. is silent with regard to the amino acid moiety being an epsilon lysyl residue. However, since the silk fibroin of the prior art is structurally identical to the fibroin of the instant claims the amino acid would necessarily be present. For the foregoing reasons the instant claim is anticipated by the prior art.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 19-25, 32, 33, and 38 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) is withdrawn in view of the amendments. 
The rejection of claims 19-33 and 38 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) in view of Otoi et al. (Japanese Patent Application Publication 1995267822, Published 10/17/1995) is withdrawn in view of the amendments. 
The rejection of claims 19-25 and 32-38 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) in view of Dunn et al. (US Patent 5324519, Published 06/28/1994) is withdrawn in view of the amendments.




This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (Intermolecular interactions between natural polysaccharides and silk fibroin protein, Published 12/27/2012) in view of He et al. (Tissue engineering scaffolds electrospun from cotton cellulose, published 09/19/2014).
The claims are directed to a porous scaffold comprising a connjugate comprising one or more fibroin moieties and one or more polysaccharide moieties; wherein the moieties are covalently conjugated to with another and not an interconnecting linker structure via a reaction of one or more aldehyde groups of the latter moieties and epsilon amino group of a lysyl residue of the former moieties.
Shang et al. teach a modified cotton fiber having silk fibroin covalently bonded thereto; wherein the covalent bonding is through an aldehyde group on the cotton fiber and free amino acid groups on the silk fibroin, resulting in improved physical and mechanical properties of the cotton fibers (Section 4.3.1).  Shang et al. is silent with regard to the amino acid moiety being an epsilon lysyl residue. However, since the silk fibroin of the prior art is structurally identical to the fibroin of the instant claims the amino acid would necessarily be present.
Shang et al. does not teach or suggest a porous scaffold. 
He et al. teach a tissue engineering scaffolds from cotton cellulose (title). The scaffold has a unique porous structure (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the fibroin of Shang et al. to the scaffolds of He et al. and have a reasonable expectation of success. One would have been motivated to do so in order to improve the physical and mechanical properties of the cotton scaffold. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617